DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/069666, filed on 07/19/2018.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "44" and "50" have both been used to designate the same structure in the figures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "46" and "52" have both been used to designate the same structure in the figures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "48" and "54" have both been used to designate the same structure in the figures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "46’ " and "82" have both been used to designate the same structure in the figures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "44’ " and "80" have both been used to designate the same structure in the figures.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the housing is arranged in the hollow shaft” must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities: 

Claim 10 recited in line 7 the limitation “perpendicular to the axial direction .” is suggested to be replaced with “perpendicular to the axial direction.”,
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of latching elements” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “latching elements” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “latching” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5-7, 11 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “latching elements” meaning “steel balls” discloses in para. [0029]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 in lines 1-2, recited the limitations “a first number of first grooves … a second number of second grooves” is indefinite, it is unclear if the first or second numbers means one of the first or second grooves or if limitation is referring in term of quantity.
Claim 7 in lines 3-4, recited the limitations “wherein the first number equals the second number but is twice the number of latching elements” is indefinite, it is unclear what is twice the number of the number of latching elements, is it the first number or the second number or both.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,8-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heiberger US. Patent (4,593,547) hereinafter Heiberger in view of Vogl DE. Publication (102,006,036,961) hereinafter Vogl.
Regarding claim 1,
Heiberger discloses a press (11), comprising: 
a motor (see col.3 line 41), spindle (41) and spindle drives (i.e. fourpoint suspension type elements 19-27)  also defining a clutch and brake interlock mechanism to arrest 
Heiberger and Vogl disclose both art with similar concerned (i.e. overload protection for ballscrew).
Vogl, in an overloading protection art, teaches a spindle drive (see fig.1 and 2) having a spindle (1) and a spindle nut (2) which is arranged on the spindle (see fig.1-2); 
a housing (5) which surrounds the spindle nut (2); and 

    PNG
    media_image1.png
    195
    331
    media_image1.png
    Greyscale

an overload clutch (see fig.1 A and 2) which is arranged in the housing (5); wherein the spindle nut (2) and the housing (5) are connected to one another via the overload clutch (see fig.1 A and 2) to allow (see fig.1 A) a torque transmission from the housing (5) via the overload clutch to the spindle nut (2) (see pag.3 description lines 4-6) if a defined overload torque acting between the spindle nut and the housing is not exceeded (not KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 2,
The prior art Heiberger as modified by Vogl, discloses all limitations in claim 1.
Heiberger as modified by Vogl, discloses wherein the motor comprises a hollow shaft which is driven in rotation (Heiberger, col.3 lines 30-48) but is silence about the housing is arranged in the hollow shaft and connected thereto for a conjoint rotation with the hollow shaft and since no criticality is recited for the housing to be arranged in the hollow shaft and well known in the mechanical art for housing and shaft to be arranged in different position deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 3,
The prior art Heiberger as modified by Vogl, discloses all limitations in claim 1.
Heiberger as modified by Vogl, discloses a radial bearing (Vogl, 4) which is configured to radially support the spindle nut (Vogl, 2) in the housing (Vogl, 5) and an axial bearing (Vogl, 4) which is configured to axially support the spindle nut (Vogl, 2) in the housing.

    PNG
    media_image2.png
    440
    510
    media_image2.png
    Greyscale

Regarding claim 4,

Heiberger as modified by Vogl, discloses wherein the radial bearing and the axial bearing (Vogl, 4) are arranged between the spindle nut (2) and the housing (5).
Regarding claim 5,
The prior art Heiberger as modified by Vogl, discloses all limitations in claim 1.
Heiberger as modified by Vogl, discloses wherein the overload clutch comprises a first clutch component (Vogl, see fig.1 A) which is connected to the spindle nut (Vogl, 2) for conjoint rotation therewith, 
a second clutch component (Vogl, see fig.1 A) which is connected to the housing (Vogl, 5) for conjoint rotation therewith, and 
a plurality of latching elements (Vogl, 7) which are arranged between the first and the second clutch component (Vogl, see fig.1 A) and which unlatch from a latched position (Vogl, see fig.1 A and fig.2C) through a movement relative to the first and/or the second clutch component when the overload torque is reached (Vogl, See fig 2 C and D).
Regarding claim 6,
The prior art Heiberger as modified by Vogl, discloses all limitations in claim 5.
Heiberger as modified by Vogl, discloses wherein the first clutch component comprises a first latching disk (the first clutch component and the first latching disk are the same structure) having a plurality of first grooves (Vogl, 8), 
wherein the second clutch component comprises a second latching disk (the second clutch component and the second latching disk are the same structure) having a plurality of second grooves (Vogl, 9), and 

Regarding claim 8,
The prior art Heiberger as modified by Vogl, discloses all limitations in claim 6.
Heiberger as modified by Vogl, discloses wherein each of the first grooves (8) and the second grooves (9) have an asymmetric configuration and mutually opposite groove flanks having different slopes see fig. 1A-B and fig.2C-D, no slope are exactly the same).
Regarding claim 9,
The prior art Heiberger as modified by Vogl, discloses all limitations in claim 6.
Heiberger as modified by Vogl, discloses wherein the spindle (Vogl, 1) defines a longitudinal axis (Vogl, 3), and 
wherein the second latching disk (Vogl, see fig.1 A) is mounted in the housing (Vogl, 5) so as to be resilient in an axial direction which is parallel to the longitudinal axis of the spindle (Vogl, 2, element 11 is a spring to push the clutch system with a radial and axial force renders the second latching disk to be resiliently mounted in the housing ).
Regarding claim 11,
The prior art Heiberger as modified by Vogl, discloses all limitations in claim 5.
Heiberger as modified by Vogl, discloses wherein the second clutch component (Vogl, see fig.1 A) comprises a plurality of holders (Vogl, 9), 
wherein one of the plurality of latching elements (Vogl, 7) is resiliently mounted in each of the plurality of holders (Vogl, 9), and 

Regarding claim 12,
The prior art Heiberger as modified by Vogl, discloses all limitations in claim 11.
Heiberger as modified by Vogl, discloses wherein the spindle (Vogl, 2) defines a longitudinal axis (Vogl, 3), and
wherein the latching elements (Vogl, 7) are movable relative to the plurality of holders (Vogl, 9) in a radial direction which is perpendicularly to the longitudinal axis of the spindle (Vogl, 2, element 11 is a spring to push the clutch system with a radial and axial force renders the second latching disk to be resiliently mounted in the housing ).
Regarding claim 13,
The prior art Heiberger as modified by Vogl, discloses all limitations in claim 11.
Heiberger as modified by Vogl, discloses wherein the first clutch component is configured as a sleeve (Vogl, see marked 8 in fig.2) which at least partially surrounds the spindle nut (Vogl, 2), and wherein the sleeve is connected to the spindle nut (Vogl, 2) for conjoint rotation.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 15, 2022

/S.O.B./Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725